Exhibit 10.75.1

AMENDMENT NO. 1

TO THE

UNIFIED GROCERS, INC.

CASH BALANCE PLAN

Unified Grocers, Inc. (the “Company”) hereby amends the above-named plan (the
“Plan”), effective as of January 1, 2002, as follows:

1. The fourth sentence of Section 7.3(b) of the Plan is hereby amended in its
entirety to read as follows:

“In the case of a distribution made for a reason other than severance from
employment, death, or disability, this provision shall be applied by
substituting ‘five-year period’ for ‘one-year period.’”

* * * * * *

The Company has caused this Amendment No. 1 to be signed on the date indicated
below, to be effective as indicated above.

 

    “Company”     UNIFIED GROCERS, INC. Dated: November 29, 2011     By:  

/s/ Robert M. Ling, Jr.

    Its:   President and General Counsel